REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and its dependent claims, the prior art (e.g., US 6351520) discloses a source for generating x-ray radiation (title), comprising: a vacuum chamber (7); a cathode (6) that is able to emit an electron beam into the chamber; a target (4a) that receives the electron beam and that comprises a target (4a) that is able to generate x-ray radiation from the energy received from the electron beam; an electrode (8) that is placed in the vicinity of the cathode (6) and that allows the electron beam to be focused (with 8); and a stopper (3) ensuring the seal tightness of the vacuum chamber (7), wherein the source comprises a mechanical part (2) that is made of dielectric and that forms a portion of the vacuum chamber (7), fastening to the mechanical part (2) by a conductive brazing film (C), and wherein the stopper (3) is fastened by a conductive brazing film (A) that is used to electrically connect the electrode (8).
However, the prior art fails to disclose or fairly suggest a source for generating x-ray radiation, including: wherein the stopper is fastened to the mechanical part by a conductive brazing film that is used to electrically connect the electrode, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884